United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3399
                                  ___________

Gas Aggregation Services, Inc.,        *
                                       *
           Plaintiff - Appellant,      *
                                       *
      v.                               *
                                       *
Howard Avista Energy, LLC; Howard *
Energy Marketing, Inc.;                *
                                       *
           Defendants - Appellees,     * Appeal from the United States
                                       * District Court for the District of
Thomas A. Foster;                      * Minnesota.
                                       *
           Movant Below,               *
                                       * [UNPUBLISHED]
Howard Avista Energy, LLC;             *
                                       *
           Third Party Plaintiff.      *
                                       *
_______________________                *
                                       *
Manjit Bajwa,                          *
                                       *
           Third Party Defendant.      *
                                  ___________

                            Submitted: June 12, 2006
                               Filed: June 21, 2006
                                ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________
PER CURIAM.

       Gas Aggregation Services, Inc., appeals the district court's1 order granting
Howard Avista Energy, LLC, and Howard Energy Marketing, LLC's motion to alter
or amend the district court's earlier judgment awarding pre-judgment interest on an
award for loss of business damages. The district court has provided a comprehensive
and well-reasoned opinion addressing the issues raised by the parties, and we have
nothing to add to the analysis. Accordingly, we affirm the judgment of the district
court for the reasons stated in its memorandum opinion. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Davis S. Doty, United States District Judge for the District of
Minnesota.

                                        -2-